May 14, 2015 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Notice of disclosure filed in an Annual Report under Section219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section13(r) of the Exchange Act Ladies and Gentlemen: Pursuant to Section219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section13(r) of the Securities Exchange Act of 1934, as amended, notice is hereby provided that NewLead Holdings Ltd. has made disclosure pursuant to such provisions in its Annual Report on Form 20-F for the year ended December31, 2014, which was filed with the U.S. Securities and Exchange Commission on May 14, 2015. Very Truly Yours, NewLead Holdings Ltd. /s/ Michail Zolotas By: Michail Zolotas Its: Chief Executive Officer
